DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 27 2020 have been fully considered but they are not persuasive. In regards to the applicant’s arguments regarding independent claims 1 and 7 as amended with respect to the combination of Jayasinghe (Of Record) in view of Xu (Of Record), the examiner respectfully disagrees. More specifically the applicant has amended independent claims 1 and 7 to include the claim features of previous dependent claims 2-3 and 8-9, respectively. The examiner notes that claims 2-3 and 8-9 have been cancelled. However the combination of Jayasinghe in view of Xu discloses claims 1 and 7 as amended. For example Jayasinghe discloses the claim feature in independent claim 1 of “selecting a larger number of CCEs than the minimum number based on that the first decoding fails”  (Jayasinghe, see Fig. 4 i.e., step 430 & Para’s [0035-0036], [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources & [0051] i.e., where a CCE is a set of time-frequency resources…aggregation level=2, CCE index #2 (two CCEs) may be selected to search for DCI when decoding is unsuccessful which is larger than the minimum number (i.e., aggregation level=1)). That is (Para [0055]) of Jayasinghe, see Fig. 4 i.e., step 430 & Para’s [0035] i.e., if the attempting to decode is unsuccessful, making an assumption of a non-segmented downlink control information and decoding a third codeword to obtain a non-segmented downlink control information & [0055]). The additional resources which the user device searches are the PDCCH resources or CCEs which are a set of time-frequency resources used to transmit the DCI (Jayasinghe, see Para [0051] i.e., An aggregation level refers to the number of CCEs (or may indicate the amount of resources for the control information), such as a number of consecutive CCEs (aggregated) used to transmit DCI or downlink control information). Jayasinghe discloses that different aggregation levels may be used for the PDCCH resources used to transmit a DCI or control information (Jayasinghe, see Para [0051]) where the aggregation levels of 1, 2, 4 and 8 may allocate the indicated number of consecutive CCEs for the transmission of control information (Jayasinghe, see Para [0051]). Therefore selecting a larger number of CCEs than the minimum number (Jayasinghe i.e., see Para [0036] i.e., aggregation level=1, which is associated with one CCE (i.e., “minimum”) & [0059] i.e., decode the DCI segment at aggregation level=1 & [0062] i.e., The first stage DCI (first DCI segment) may be transmitted via a known of specific aggregation level and via a user-specific resource, e.g., via aggregation level 1 and starting with a fixed first CCE index (CCE index #1--refers to first resource location)…The user device may, for example, initially go to resource of CCE index 1 (i.e., “determine first locations”) to attempt to decode DCI) may include selecting aggregation level=2, CCE index #2 (two CCEs) (Jayasinghe, see Para’s [0051] & [0055]). For the reasons explained, the teachings of Jayasinghe discloses the claim feature in amended claims 1 and 7 of selecting a larger number of CCEs, such as two CCEs, than the minimum number based on that the first decoding fails, (Jayasinghe, see Para’s [0035], [0051] & [0055]). 

The applicant argues on (Pg. 7 of the remarks) that Jayasinghe describes a polar encoder and not applicant’s polar code decoder. However the examiner disagrees as Jayasinghe discloses polar code decoder (Jayasinghe, see Fig. 4 i.e., decoding steps 410-430 will use a decoder Para’s [0029-0033] i.e., Polar codes, [0034] i.e., decoding downlink control information that was encoded using polar encoding will require a decoder, [0039] i.e., decoding downlink control information that was encoded using polar encoding, [0042], [0047] i.e., wherein the decoding and attempting to decode are performed by the user device using a CRC-aided list decoder, [0052] i.e., blind decoding of DCI information at a number of different resource locations and/or aggregation levels, [0054], [0061] i.e., receiver/decoder, [0068] i.e., UE decoder  & [0088] i.e., Processor 1004 may also decode received frames). Therefore Jayasinghe does discloses a polar code decoder. 

In regards to the applicants argument (i.e., Pg. 7 of the remarks) regarding a) determining first locations of frozen bits and unfrozen bits of a polar code in a selected minimum number of CCEs, or b) determining second locations of the frozen bits and the Jayasinghe, see Para’s [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding, [0028-0029] i.e., For example, polar codes may be used to enhance channel capacity of one or more bit channels, while similarly decreasing channel capacities of one or more other bit channels. Data may then be transmitted over the enhanced channels (having increased channel capacities), and fixed values or frozen bits, e.g., zeros, may be transmitted over the decreased channels (i.e., “frozen bit location”) & [0032-0033] i.e., Based on the polar coding/encoding, a transmitting device may determine which bits to transmit on higher capacity (or higher reliability) channels, and which bits should be transmitted on lower capacity (or lower reliability) channels…The idea of polar codes is to choose the error-free channels to transmit information bits (i.e., “unfrozen bit location”) and force the value of the bits transmitted in the zero-capacity channels (i.e., “frozen bit location”) to be some known value, e.g., 0. These bits are called frozen bits). Therefore the UE which decodes the downlink control information that was encoded using polar encoding (Jayasinghe, see Para’s [0034-0035] i.e., decoding downlink control information that was encoded using polar encoding & [0061]), the UE will determine the bit locations of the frozen bits and unfrozen bits of the polar code when decoding the downlink control information on a minimum number of CCEs, (Jayasinghe, see Para [0035-0036] i.e., aggregation level=1, which is associated with one CCE & [0062] i.e., The user device may, for example, initially go to resource of CCE index 1 to attempt to decode DCI). For example Jayasinghe, discloses in (Para’s [0051-0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels (i.e., “determine first locations”) & [0062] i.e., The first stage DCI (first DCI segment) may be transmitted via a known of specific aggregation level and via a user-specific resource, e.g., via aggregation level 1 and starting with a fixed first CCE index (CCE index #1--refers to first resource location)…The user device may, for example, initially go to resource of CCE index 1 (i.e., “determine first locations”) to attempt to decode DCI). Therefore the UE decoding at a number of different resource locations and aggregation levels will determine first locations of the frozen bits and unfrozen bits of the polar code in the selected minimum number of CCEs. The resource locations may be interpreted as “first locations” of the frozen bits and unfrozen bits of the polar code. Jayasinghe also discloses in (Para [0055] i.e., searching may be performed for a DCI received via one or more additional resources). Therefore the additional resources searched such as the CCE’s according to the aggregation level (see Para [0051] i.e., aggregation level=2, CCE index #2, two CCEs) may be interpreted as determined “second locations” of the frozen bits and the unfrozen bits of the polar code on the selected number of CCEs. As previously explained, the decoding of the bits by the UE will require determining the bit locations of the frozen bits and unfrozen bits of the polar code when the UE performs decoding on the downlink control information (see Para’s [0034] i.e., decoding downlink control information that was encoded using polar encoding). 
Para’s [0065] i.e., puncturing pattern known by both the BS and the UE, may be used to puncture a mother codeword size to match the fixed resource allocation of a fixed codeword size for a specific aggregation level & [0068] i.e., a fixed or known configuration for puncturing (or puncturing pattern) may be used at UE decoder…This known puncturing pattern may be used at the receiver or decoder to decode the received codeword to obtain the information word or control information). Therefore the UE will be able to determine the first locations or second locations of the frozen bits and unfrozen bits of the polar code according to the selected number of CCEs when performing decoding of the downlink control information. For the reasons explained Jayasinghe does disclose the claim features of  a) determining first locations of frozen bits and unfrozen bits of a polar code in a selected minimum number of CCEs, or b) determining second locations of the frozen bits and the unfrozen bits of the polar code on the selected number of CCEs as argued by the applicant. For the reasons explained independent claims 1 and 7  as amended remain rejected under 35 U.S.C. § 103 over the combination of Jayasinghe (Of Record) in view of Xu (Of Record). The dependent claims remain rejected over the prior art based at least on their dependence to independent claims 1 and 7. 






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



2.	Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the first locations of unfrozen bits on the two CCEs" and “the second locations of unfrozen bits on the one CCE in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. The “first locations” in claim 1 which claim 4 depends from, discloses “the first locations” of unfrozen bits of a polar code are determined in the selected minimum number of CCEs and not on the two CCEs as claimed in claim 4.   
“The second locations” in claim 1 which claim 4 depends from, discloses “the second locations” of unfrozen bits of the polar code are determined on the selected number of CCEs and not on the once CCE as claimed in claim 4. 

Dependent claim 10 which recites similar features as dependent claim 4 is also rejected under 35 U.S.C. 112(b) for the same reasons as dependent claim 4. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasinghe et al. US (2019/0312679) in view of XU et al. US (2020/0067530). 

Regarding Claim 1, Jayasinghe discloses a method for decoding downlink control information (see Para [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding), the method comprising: selecting a minimum number of Control Channel Elements (CCEs) suitable for a current channel situation in an Aggregation Level (AL) defining the number of CCEs of a control channel in which downlink control information is encoded; (see Para’s [0005] i.e., a method is provided for decoding downlink control information that was encoded using polar encoding, [0034] i.e., downlink control information that was encoded using polar encoding, [0036] i.e., aggregation level=1, which is associated with one control channel element (CCE), [0041], [0051] i.e., The PDCCH may carry control information on an aggregation of one or more control channel elements (CCE), where a CCE is a set (or fixed size) of time-frequency resources, for example, including some number of bits (e.g., 72 bits per CCE, or other number of bits). Different aggregation levels may be used for the PDCCH resources used to transmit a DCI or control information. An aggregation level refers to the number of CCEs (or may indicate the amount of resources for the control information), such as a number of consecutive CCEs (aggregated) used to transmit DCI or downlink control information. For example, aggregation levels of 1, 2, 4 and 8 may allocate the indicated number of consecutive CCEs for the transmission of control information. In an example implementation, an aggregation level may be, for example one of the following aggregation levels: aggregation level=1, CCE index #1 (one CCE) (i.e., “minimum number of CCE’s”); aggregation level =2, CCE index #2 (two CCEs); aggregation level=4, CCE index #3 (4CCEs); aggregation level=8, CCE index #4 (eight CCEs), by way of illustrative example. The number of CCEs (or aggregation level), e.g., one, two, four, or eight CCEs for downlink resources to transmit control information, may vary based on a payload size of control information and/or the channel coding rate, and/or other factors, for example), [0053-0055] i.e., DCI information may be communicated from a BS to a user device…the DCI sent to a user device) is sent to a user device via a specific resource (a first time-frequency resource) and for a known specific aggregation level, [0059] i.e., aggregation level=1 or other aggregation level known by both the BS and the UE will be selected as a minimum number of Control Channel Elements (CCEs), [0061-0062] i.e., receiving and attempting to decode a first DCI segment at a known user device-specific resource and a specific aggregation level, determining a codeword size of polar codes (e.g., where a fixed codeword size and/or a fixed information word size may be associated with each aggregation level…(e.g., where DCI segment and pointer may be scrambled or encoded to indicate UE identity for the DCI, [0064-0065] i.e., polar encoding is performed & [0068]). 

Determining first locations of frozen bits and unfrozen bits of a polar code in the selected minimum number of CCEs, (see Para’s [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding, [0028-0029] i.e., For example, polar codes may be used to enhance channel capacity of one or more bit channels, while similarly decreasing channel capacities of one or more other bit channels. Data may then be transmitted over the enhanced channels (having increased channel capacities), and fixed values or frozen bits, e.g., zeros, may be transmitted over the decreased channels (i.e., “frozen bit location”) & [0032-0033] i.e., Based on the polar coding/encoding, a transmitting device may determine which bits to transmit on higher capacity (or higher reliability) channels, and which bits should be transmitted on lower capacity (or lower reliability) channels…The idea of polar codes is to choose the error-free channels to transmit information bits (i.e., “unfrozen bit location”) and force the value of the bits transmitted in the zero-capacity channels (i.e., “frozen bit location”) to be some known value, e.g., 0. These bits are called frozen bits, [0035-0036] i.e., aggregation level =1, which is associated with one CCE, [0051-0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels (i.e., “determine first locations”), [0053-0055] i.e., For example, the user device may first attempt, via multi-stage DCI, to obtain the first DCI segment at the user device-specific resource and specific aggregation level, [0059], [0062] i.e., The first stage DCI (first DCI segment) may be transmitted via a known of specific aggregation level and via a user-specific resource, e.g., via aggregation level 1 and starting with a fixed first CCE index (CCE index #1--refers to first resource location)…The user device may, for example, initially go to resource of CCE index 1 (i.e., “determine first locations”) to attempt to decode DCI, [0064] i.e., polar encoding is performed including a codeword for aggregation level 1 (i.e., “minimum number of CCE’s”), [0065] i.e., puncturing pattern known by both the BS and the UE, may be used to puncture a mother codeword size to match the fixed resource allocation of a fixed codeword size for a specific aggregation level & [0068] i.e., a fixed or known configuration for puncturing (or puncturing pattern) may be used at UE decoder…This known puncturing pattern may be used at the receiver or decoder to decode the received codeword to obtain the information word or control information). 

performing first decoding of the polar code for the downlink control information encoded in the unfrozen bits, (see Para’s [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding (i.e., “performing first decoding of the polar code”), [0009] i.e., decode the first codeword, [0028-0029] i.e., polar codes, & [0032-0036] i.e., The idea of polar codes is to choose the error-free channels to transmit information bits (i.e., “unfrozen bit location”) and force the value of the bits transmitted in the zero-capacity channels (i.e., “frozen bit location”) to be some known value, e.g., 0. These bits are called frozen bits, [0047-0051] i.e., the PDCCH may carry control information on an aggregation of one or more control channel elements (CCEs)…Different aggregation levels may be used for the PDCCH resources used to transmit a DCI or control information, [0054] i.e., decoding of DCI information that was encoded using polar encoding, [0055] i.e., decode a first DCI segment received via the user device-specific resource and aggregation level, [0059] i.e., the user device attempts to decode the DCI segment 1 and pointer at a user device-specific resource and a particular aggregation level (e.g., aggregation level=1, or other aggregation level known by both the BS and the UE, [0061] i.e., decoding procedure…attempting to decode a first DCI segment at a known user device-specific resource and a specific aggregation level, determining a codeword size of polar codes (e.g., where a fixed codeword size and/or a fixed information word size may be associated with each aggregation level & [0064] i.e., polar encoding is performed & [0064]). 

Selecting a large number of CCEs than the minimum number based on that the first decoding fails (see Fig. 4 i.e., step 430 & Para’s [0035-0036], [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources & [0051] i.e., where a CCE is a set of time-frequency resources…aggregation level=2, CCE index #2 (two CCEs) may be selected to search for DCI when decoding is unsuccessful which is larger than the minimum number (i.e., aggregation level=1)). 

Determining second locations of the frozen bits and the unfrozen bits of the polar code  (see Para’s [0028-0029] i.e., polar codes includes frozen bits and unfrozen bits locations, [0032-0033] i.e., frozen bits and unfrozen bits, [0035] i.e., And, operation 430 includes otherwise, if the attempting to decode is unsuccessful, making an assumption of a non-segmented downlink control information and decoding a third codeword to obtain a non-segmented downlink control information, [0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels (i.e., includes “determining second locations”), [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful, then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources (i.e., includes “determining second locations”), [0065] i.e., puncturing pattern known by both the BS and the UE, may be used to puncture a mother codeword size to match the fixed resource allocation of a fixed codeword size for a specific aggregation level & [0068] i.e., a fixed or known configuration for puncturing (or puncturing pattern) may be used at UE decoder…This known puncturing pattern may be used at the receiver or decoder to decode the received codeword to obtain the information word or control information) on the selected number of CCEs (see Fig. 4 i.e., step 430 & Para’s [0035-0036], [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources & [0051] i.e., where a CCE is a set of time-frequency resources…aggregation level=2, CCE index #2 (two CCEs) may be selected to search for DCI when decoding is unsuccessful which is larger than the minimum number (i.e., aggregation level=1)).

Performing second decoding (see Fig. 4 i.e., step 430) of the polar code on the downlink control information encoded on the determined locations of the unfrozen bits (see Para’s [0029-0030] & [0032-0033], [0035] i.e., And, operation 430 includes otherwise, if the attempting to decode is unsuccessful, making an assumption of a non-segmented downlink control information and decoding a third codeword to obtain a non-segmented downlink control information, & [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources)

Wherein, based on that the selected minimum number of CCEs is one(1) (see Para’s [0035-0036] i.e., aggregation level =1, which is associated with one CCE), the first locations of the frozen bits and the unfrozen bits of the polar code are determined on the one CCE (see Para’s [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding, [0028-0029] i.e., For example, polar codes may be used to enhance channel capacity of one or more bit channels, while similarly decreasing channel capacities of one or more other bit channels. Data may then be transmitted over the enhanced channels (having increased channel capacities), and fixed values or frozen bits, e.g., zeros, may be transmitted over the decreased channels (i.e., “frozen bit location”) & [0032-0033] i.e., Based on the polar coding/encoding, a transmitting device may determine which bits to transmit on higher capacity (or higher reliability) channels, and which bits should be transmitted on lower capacity (or lower reliability) channels…The idea of polar codes is to choose the error-free channels to transmit information bits (i.e., “unfrozen bit location”) and force the value of the bits transmitted in the zero-capacity channels (i.e., “frozen bit location”) to be some known value, e.g., 0. These bits are called frozen bits, [0035-0036] i.e., aggregation level =1, which is associated with one CCE, [0051-0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels, [0053-0055] i.e., For example, the user device may first attempt, via multi-stage DCI, to obtain the first DCI segment at the user device-specific resource and specific aggregation level, [0059], [0062] i.e., The first stage DCI (first DCI segment) may be transmitted via a known of specific aggregation level and via a user-specific resource, e.g., via aggregation level 1 and starting with a fixed first CCE index (CCE index #1--refers to first resource location)…The user device may, for example, initially go to resource of CCE index 1 (i.e., “determine first locations”) to attempt to decode DCI, [0064] i.e., polar encoding is performed including a codeword for aggregation level 1). 

And wherein based on that the first decoding fails (see Para [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources) and two CCEs, which is larger than the minimum number 1, are selected, (see Fig. 4 i.e., step 430 & Para’s [0035-0036], [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources & [0051] i.e., where a CCE is a set of time-frequency resources…aggregation level=2, CCE index #2 (two CCEs) may be selected to search for DCI when decoding is unsuccessful which is larger than the minimum number (i.e., aggregation level=1)). 

the second locations of the frozen bits and the unfrozen bits of the polar code are determined on the two CCEs (see Fig. 4 i.e., step 430 & Para’s [0028-0035], [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources (i.e., includes “determining second locations”) & [0051] i.e., where a CCE is a set of time-frequency resources…aggregation level=2, CCE index #2 (two CCEs) may be selected to search for DCI when decoding is unsuccessful which is larger than the minimum number (i.e., aggregation level=1) & [0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels (i.e., includes “determining second locations”), [0065], & [0068]).

While Jayasinghe discloses selecting a minimum number of Control Channel Elements (CCEs) suitable in an Aggregation Level (AL) defining the number of CCEs of a control channel in which downlink control information is encoded (see Para’s [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding & [0051], [0053-0055] i.e., DCI is sent to a user device via a specific resource and for a known specific aggregation level (e.g., aggregation level=1, CCE index #1), & [0059] i.e., aggregation level 1), Jayasinghe does not disclose selecting a minimum number of Control Channel Elements (CCEs) suitable for a current channel situation in an Aggregation Level (AL). However the claim feature would be rendered obvious in view of XU et al. US (2020/0067530).

XU discloses selecting a minimum number of Control Channel Elements (CCEs) suitable for a current channel situation in an Aggregation Level (AL) defining the number of CCEs of a control channel in which downlink control information is encoded (see Para [0079] i.e., In some examples, the PDCCH may be constructed from a variable number of CCE’s, depending on the PDCCH format (or aggregation level). Each PDCCH format (or aggregation level) supports a different DCI length. In the non-limiting example shown in fig. 4, PDCCH aggregation levels of 1, 2, 4, and 8 are supported, corresponding to 1, 2, 4, and 8 contiguous CCEs, respectively. The aggregation level for a particular UE may be selected, for example, based on the channel conditions of that particular UE (i.e., “current channel situation”). In some examples, when the channel conditions are poor, a higher aggregation level may be used to provide redundancy of the control information. The channel conditions may be determined based on channel state information (CSI) (e.g., the channel quality indicator (CQI)), the signal-to-interference-noise ratio (SINR) or other channel measurements & [0106])

Xu further discloses determining a frozen bit location and an unfrozen bit location of a polar code in the selected minimum number of CCEs (see Para’s [0098] i.e., Thus, the information bit vector u may include a number (N) of original bits that may be polar coded by the generating matrix Gn to produce a corresponding number (N) of coded bits in the polar codeword x. In some examples, the information bit vector u may include a number of information bits, denoted K (i.e., “unfrozen bits”), and a number of frozen bits, denoted F (i.e., “frozen bits”), [0099] i.e., Thus, based on the generating matrix, the polar encoder 614 may determine K original bit locations in the information block corresponding to the K best sub-channels, designate the K original bit locations for information bits (i.e., “unfrozen bit location”) and designate the remaining original bit locations in the information block for frozen bits (i.e., “frozen bit location”), [0101], & [0106]) 

and performing first decoding of the polar code for the downlink control information encoded in the unfrozen bits (see Para’s [0007] i.e., Further, the dedicated control information for each of the users included within a polar code block may have the same size to enable the receiver to polar decode and efficiently locate its dedicated control information, [0079-0080] i.e., Each PDCCH format (or aggregation level) supports a different DCI length, [0081] i.e., Each decoding candidate includes a collection of one or more consecutive CCEs based on an assumed DCI length (e.g., PDCCH aggregation level), [0098-0099] i.e., unfrozen bits encoded in the polar code, [0102], [0106-0107] i.e., To assist receiving UEs in decoding the polar coded PDCCH 700…After polar decoding, the receiving UE may locate the particular DCI 702 for that UE within the decoded PDCCH using the individual CRC 704 & [0119-0120]).

(Xu suggests the aggregation level for a particular UE may be selected, for example, based on the channel conditions of that particular UE. In some examples, when the channel conditions are poor, a higher aggregation level may be used to provide redundancy of the control information, (see Para [0079])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the selection of the minimum number of Control Channel Elements (CCEs) in the Aggregation Level (AL) as disclosed in Jayasinghe to be suitable for a current channel situation in an Aggregation Level (AL) as disclosed in Xu who discloses the aggregation 

Regarding Claim 4, the combination of Jayasinghe in view of Xu discloses the method of claim 1, wherein a set of the first locations of unfrozen bits on the two CCEs do not include a set of the second locations of unfrozen bits on the one CCE, (Jayasinghe, see Para’s [0005], [0028-0033] i.e., polar codes includes frozen bits and unfrozen bits locations, [0051-0052] i.e., Different aggregation levels may be used for the PDCCH resources used to transmit a DCI or control information, [0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels, [0061] i.e., different polar codes may be associated with each aggregation level, [0065], & [0068]). 

Regarding Claim 5, the combination of Jayasinghe in view of Xu discloses the method of claim 1, further comprising performing a parity check on a result of performing the first decoding by using a result of performing the second decoding, (Jayasinghe, see Para’s [0035], [0050] i.e., A cyclic redundancy check (CRC bits or parity bits for error detection, or CRC bits for error detection and correction) may be appended to the DCI, [0069] i.e., when polar codes are supported with parity check concatenated polar codes (CRC bits provided only for error detection), a fixed configuration of parity bits and CRC is provided and used for decoding and error detection, [0074-0078] i.e., parity check concatenated polar codes…CRC for parity check, [0080] i.e., parity check, the CRC may be transmitted in the best or most reliable bits in the polar codeword & [0084]). 

Regarding Claim 6, the combination of Jayasinghe in view of Xu discloses the method of claim 1, further comprising combining a result of performing the first decoding and a result of performing the second decoding according to a Log-Likelihood Ratio (LLR) scheme, (XU, see Para [0101] i.e., log likelihood ratio (LLR) of the coded bit locations, [0106], & [0129-0130]).   

Regarding Claim 7, Jayasinghe discloses a UE (see Fig. 10 i.e., UE 1000 & Para [0087]) for decoding downlink control information (see Para [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding), the UE comprising: a transceiver (see Fig. 10, RF Transceiver 1002A,1002B); and a processor (see Fig. 10, Processor 1004 & Para’s [0087-0089]) controlling the transceiver (see Fig. 10, RF Transceiver 1002A,1002B & Para’s [0087-0089]), wherein the processor (see Fig. 10, Processor 1004 & Para’s [0087-0089]) is configured to select a minimum number of Control Channel Elements (CCEs) suitable for a current channel situation in an Aggregation Level (AL) defining the number of CCEs of a control channel in which downlink control information is encoded, (see Para’s [0005] i.e., a method is provided for decoding downlink control information that was encoded using polar encoding, [0034] i.e., downlink control information that was encoded using polar encoding, [0036] i.e., aggregation level=1, which is associated with one control channel element (CCE), [0041], [0051] i.e., The PDCCH may carry control information on an aggregation of one or more control channel elements (CCE), where a CCE is a set (or fixed size) of time-frequency resources, for example, including some number of bits (e.g., 72 bits per CCE, or other number of bits). Different aggregation levels may be used for the PDCCH resources used to transmit a DCI or control information. An aggregation level refers to the number of CCEs (or may indicate the amount of resources for the control information), such as a number of consecutive CCEs (aggregated) used to transmit DCI or downlink control information. For example, aggregation levels of 1, 2, 4 and 8 may allocate the indicated number of consecutive CCEs for the transmission of control information. In an example implementation, an aggregation level may be, for example one of the following aggregation levels: aggregation level=1, CCE index #1 (one CCE) (i.e., “minimum number of CCE’s”); aggregation level =2, CCE index #2 (two CCEs); aggregation level=4, CCE index #3 (4CCEs); aggregation level=8, CCE index #4 (eight CCEs), by way of illustrative example. The number of CCEs (or aggregation level), e.g., one, two, four, or eight CCEs for downlink resources to transmit control information, may vary based on a payload size of control information and/or the channel coding rate, and/or other factors, for example), [0053-0055] i.e., DCI information may be communicated from a BS to a user device…the DCI sent to a user device) is sent to a user device via a specific resource (a first time-frequency resource) and for a known specific aggregation level, [0059] i.e., aggregation level=1 or other aggregation level known by both the BS and the UE will be selected as a minimum number of Control Channel Elements (CCEs), [0061-0062] i.e., receiving and attempting to decode a first DCI segment at a known user device-specific resource and a specific aggregation level, determining a codeword size of polar codes (e.g., where a fixed codeword size and/or a fixed information word size may be associated with each aggregation level…(e.g., where DCI segment and pointer may be scrambled or encoded to indicate UE identity for the DCI, [0064-0065] i.e., polar encoding is performed & [0068]). 

determine first locations of frozen bits and unfrozen bits of a polar code in the selected minimum number of CCEs, (see Para’s [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding, [0028-0029] i.e., For example, polar codes may be used to enhance channel capacity of one or more bit channels, while similarly decreasing channel capacities of one or more other bit channels. Data may then be transmitted over the enhanced channels (having increased channel capacities), and fixed values or frozen bits, e.g., zeros, may be transmitted over the decreased channels (i.e., “frozen bit location”) & [0032-0033] i.e., Based on the polar coding/encoding, a transmitting device may determine which bits to transmit on higher capacity (or higher reliability) channels, and which bits should be transmitted on lower capacity (or lower reliability) channels…The idea of polar codes is to choose the error-free channels to transmit information bits (i.e., “unfrozen bit location”) and force the value of the bits transmitted in the zero-capacity channels (i.e., “frozen bit location”) to be some known value, e.g., 0. These bits are called frozen bits, [0035-0036] i.e., aggregation level =1, which is associated with one CCE, [0051-0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels (i.e., “determine first locations”), [0053-0055] i.e., For example, the user device may first attempt, via multi-stage DCI, to obtain the first DCI segment at the user device-specific resource and specific aggregation level, [0059], [0062] i.e., The first stage DCI (first DCI segment) may be transmitted via a known of specific aggregation level and via a user-specific resource, e.g., via aggregation level 1 and starting with a fixed first CCE index (CCE index #1--refers to first resource location)…The user device may, for example, initially go to resource of CCE index 1 (i.e., “determine first locations”) to attempt to decode DCI, [0064] i.e., polar encoding is performed including a codeword for aggregation level 1 (i.e., “minimum number of CCE’s”), [0065] i.e., puncturing pattern known by both the BS and the UE, may be used to puncture a mother codeword size to match the fixed resource allocation of a fixed codeword size for a specific aggregation level & [0068] i.e., a fixed or known configuration for puncturing (or puncturing pattern) may be used at UE decoder…This known puncturing pattern may be used at the receiver or decoder to decode the received codeword to obtain the information word or control information). 

perform first decoding of the polar code for the downlink control information encoded in the unfrozen bits, (see Para’s [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding (i.e., “performing first decoding of the polar code”), [0009] i.e., decode the first codeword, [0028-0029] i.e., polar codes, & [0032-0036] i.e., The idea of polar codes is to choose the error-free channels to transmit information bits (i.e., “unfrozen bit location”) and force the value of the bits transmitted in the zero-capacity channels (i.e., “frozen bit location”) to be some known value, e.g., 0. These bits are called frozen bits, [0047-0051] i.e., the PDCCH may carry control information on an aggregation of one or more control channel elements (CCEs)…Different aggregation levels may be used for the PDCCH resources used to transmit a DCI or control information, [0054] i.e., decoding of DCI information that was encoded using polar encoding, [0055] i.e., decode a first DCI segment received via the user device-specific resource and aggregation level, [0059] i.e., the user device attempts to decode the DCI segment 1 and pointer at a user device-specific resource and a particular aggregation level (e.g., aggregation level=1, or other aggregation level known by both the BS and the UE, [0061] i.e., decoding procedure…attempting to decode a first DCI segment at a known user device-specific resource and a specific aggregation level, determining a codeword size of polar codes (e.g., where a fixed codeword size and/or a fixed information word size may be associated with each aggregation level & [0064] i.e., polar encoding is performed & [0064]). 

Select a larger number of CCEs than the minimum number based on that the first decoding fails (see Fig. 4 i.e., step 430 & Para’s [0035-0036], [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources & [0051] i.e., where a CCE is a set of time-frequency resources…aggregation level=2, CCE index #2 (two CCEs) may be selected to search for DCI when decoding is unsuccessful which is larger than the minimum number (i.e., aggregation level=1)). 

Determine second locations of the frozen bits and the unfrozen bits of the polar code  (see Para’s [0028-0029] i.e., polar codes includes frozen bits and unfrozen bits locations, [0032-0033] i.e., frozen bits and unfrozen bits, [0035] i.e., And, operation 430 includes otherwise, if the attempting to decode is unsuccessful, making an assumption of a non-segmented downlink control information and decoding a third codeword to obtain a non-segmented downlink control information, [0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels (i.e., includes “determining second locations”), [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful, then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources (i.e., includes “determining second locations”), [0065] i.e., puncturing pattern known by both the BS and the UE, may be used to puncture a mother codeword size to match the fixed resource allocation of a fixed codeword size for a specific aggregation level & [0068] i.e., a fixed or known configuration for puncturing (or puncturing pattern) may be used at UE decoder…This known puncturing pattern may be used at the receiver or decoder to decode the received codeword to obtain the information word or control information) on the selected number of CCEs (see Fig. 4 i.e., step 430 & Para’s [0035-0036], [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources & [0051] i.e., where a CCE is a set of time-frequency resources…aggregation level=2, CCE index #2 (two CCEs) may be selected to search for DCI when decoding is unsuccessful which is larger than the minimum number (i.e., aggregation level=1)).

And perform second decoding (see Fig. 4 i.e., step 430) of the polar code on the downlink control information encoded on the determined locations of the unfrozen bits (see Para’s [0029-0030] & [0032-0033], [0035] i.e., And, operation 430 includes otherwise, if the attempting to decode is unsuccessful, making an assumption of a non-segmented downlink control information and decoding a third codeword to obtain a non-segmented downlink control information, & [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources)

see Para’s [0035-0036] i.e., aggregation level =1, which is associated with one CCE), the first locations of the frozen bits and the unfrozen bits of the polar code are determined on the one CCE (see Para’s [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding, [0028-0029] i.e., For example, polar codes may be used to enhance channel capacity of one or more bit channels, while similarly decreasing channel capacities of one or more other bit channels. Data may then be transmitted over the enhanced channels (having increased channel capacities), and fixed values or frozen bits, e.g., zeros, may be transmitted over the decreased channels (i.e., “frozen bit location”) & [0032-0033] i.e., Based on the polar coding/encoding, a transmitting device may determine which bits to transmit on higher capacity (or higher reliability) channels, and which bits should be transmitted on lower capacity (or lower reliability) channels…The idea of polar codes is to choose the error-free channels to transmit information bits (i.e., “unfrozen bit location”) and force the value of the bits transmitted in the zero-capacity channels (i.e., “frozen bit location”) to be some known value, e.g., 0. These bits are called frozen bits, [0035-0036] i.e., aggregation level =1, which is associated with one CCE, [0051-0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels, [0053-0055] i.e., For example, the user device may first attempt, via multi-stage DCI, to obtain the first DCI segment at the user device-specific resource and specific aggregation level, [0059], [0062] i.e., The first stage DCI (first DCI segment) may be transmitted via a known of specific aggregation level and via a user-specific resource, e.g., via aggregation level 1 and starting with a fixed first CCE index (CCE index #1--refers to first resource location)…The user device may, for example, initially go to resource of CCE index 1 (i.e., “determine first locations”) to attempt to decode DCI, [0064] i.e., polar encoding is performed including a codeword for aggregation level 1). 

And wherein based on that the first decoding fails (see Para [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources) and two CCEs, which is larger than the minimum number 1, are selected, (see Fig. 4 i.e., step 430 & Para’s [0035-0036], [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources & [0051] i.e., where a CCE is a set of time-frequency resources…aggregation level=2, CCE index #2 (two CCEs) may be selected to search for DCI when decoding is unsuccessful which is larger than the minimum number (i.e., aggregation level=1)). 

the second locations of the frozen bits and the unfrozen bits of the polar code are determined on the two CCEs (see Fig. 4 i.e., step 430 & Para’s [0028-0035], [0055] i.e., if the attempt to decode the first DCI segment is unsuccessful (i.e., “decoding fails”), then the user device may assume that the DCI has been sent via single stage (unsegmented) DCI and a search may be performed for a DCI received via one or more additional resources (i.e., includes “determining second locations”) & [0051] i.e., where a CCE is a set of time-frequency resources…aggregation level=2, CCE index #2 (two CCEs) may be selected to search for DCI when decoding is unsuccessful which is larger than the minimum number (i.e., aggregation level=1) & [0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels (i.e., includes “determining second locations”), [0065], & [0068]).

While Jayasinghe discloses selecting a minimum number of Control Channel Elements (CCEs) suitable in an Aggregation Level (AL) defining the number of CCEs of a control channel in which downlink control information is encoded (see Para’s [0005] i.e., According to an example implementation, a method is provided for decoding downlink control information that was encoded using polar encoding & [0051], [0053-0055] i.e., DCI is sent to a user device via a specific resource and for a known specific aggregation level (e.g., aggregation level=1, CCE index #1), & [0059] i.e., aggregation level 1), Jayasinghe does not disclose selecting a minimum number of Control Channel Elements (CCEs) suitable for a current channel situation in an Aggregation Level (AL). However the claim feature would be rendered obvious in view of XU et al. US (2020/0067530).

XU discloses selecting a minimum number of Control Channel Elements (CCEs) suitable for a current channel situation in an Aggregation Level (AL) defining the number of CCEs of a control channel in which downlink control information is encoded (see Para [0079] i.e., In some examples, the PDCCH may be constructed from a variable number of CCE’s, depending on the PDCCH format (or aggregation level). Each PDCCH format (or aggregation level) supports a different DCI length. In the non-limiting example shown in fig. 4, PDCCH aggregation levels of 1, 2, 4, and 8 are supported, corresponding to 1, 2, 4, and 8 contiguous CCEs, respectively. The aggregation level for a particular UE may be selected, for example, based on the channel conditions of that particular UE (i.e., “current channel situation”). In some examples, when the channel conditions are poor, a higher aggregation level may be used to provide redundancy of the control information. The channel conditions may be determined based on channel state information (CSI) (e.g., the channel quality indicator (CQI)), the signal-to-interference-noise ratio (SINR) or other channel measurements & [0106])

Xu further discloses determining a frozen bit location and an unfrozen bit location of a polar code in the selected minimum number of CCEs (see Para’s [0098] i.e., Thus, the information bit vector u may include a number (N) of original bits that may be polar coded by the generating matrix Gn to produce a corresponding number (N) of coded bits in the polar codeword x. In some examples, the information bit vector u may include a number of information bits, denoted K (i.e., “unfrozen bits”), and a number of frozen bits, denoted F (i.e., “frozen bits”), [0099] i.e., Thus, based on the generating matrix, the polar encoder 614 may determine K original bit locations in the information block corresponding to the K best sub-channels, designate the K original bit locations for information bits (i.e., “unfrozen bit location”) and designate the remaining original bit locations in the information block for frozen bits (i.e., “frozen bit location”), [0101], & [0106]) 

and performing first decoding of the polar code for the downlink control information encoded in the unfrozen bits (see Para’s [0007] i.e., Further, the dedicated control information for each of the users included within a polar code block may have the same size to enable the receiver to polar decode and efficiently locate its dedicated control information, [0079-0080] i.e., Each PDCCH format (or aggregation level) supports a different DCI length, [0081] i.e., Each decoding candidate includes a collection of one or more consecutive CCEs based on an assumed DCI length (e.g., PDCCH aggregation level), [0098-0099] i.e., unfrozen bits encoded in the polar code, [0102], [0106-0107] i.e., To assist receiving UEs in decoding the polar coded PDCCH 700…After polar decoding, the receiving UE may locate the particular DCI 702 for that UE within the decoded PDCCH using the individual CRC 704 & [0119-0120]).

(Xu suggests the aggregation level for a particular UE may be selected, for example, based on the channel conditions of that particular UE. In some examples, when the see Para [0079])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the selection of the minimum number of Control Channel Elements (CCEs) in the Aggregation Level (AL) as disclosed in Jayasinghe to be suitable for a current channel situation in an Aggregation Level (AL) as disclosed in Xu who discloses the aggregation level for a particular UE may be selected, for example, based on the channel conditions of that particular UE because the motivation lies in Xu to provide redundancy of the control information by using a higher aggregation level when the channel conditions are poor for reliably receiving the control information at the UE. 

Regarding Claim 10, the combination of Jayasinghe in view of Xu discloses the UE of claim 7, wherein a set of the first locations of unfrozen bits on the two CCEs do not include a set of the second locations of unfrozen bits on the one CCE, (Jayasinghe, see Para’s [0005], [0028-0033] i.e., polar codes includes frozen bits and unfrozen bits locations, [0051-0052] i.e., Different aggregation levels may be used for the PDCCH resources used to transmit a DCI or control information, [0052] i.e., In some cases, a user device may be required to perform blind decoding of DCI information at a number of different resource locations and/or aggregation levels, [0061] i.e., different polar codes may be associated with each aggregation level, [0065], & [0068]). 

Jayasinghe, see Para’s [0035], [0050] i.e., A cyclic redundancy check (CRC bits or parity bits for error detection, or CRC bits for error detection and correction) may be appended to the DCI, [0069] i.e., when polar codes are supported with parity check concatenated polar codes (CRC bits provided only for error detection), a fixed configuration of parity bits and CRC is provided and used for decoding and error detection, [0074-0078] i.e., parity check concatenated polar codes…CRC for parity check, [0080] i.e., parity check, the CRC may be transmitted in the best or most reliable bits in the polar codeword & [0084]). 
 
Regarding Claim 12, the combination of Jayasinghe in view of Xu discloses the UE of claim 7, wherein the processor is further configured to combine a result of performing the first decoding and a result of performing the second decoding according to a Log-Likelihood Ratio (LLR) scheme, (XU, see Para [0101] i.e., log likelihood ratio (LLR) of the coded bit locations, [0106], & [0129-0130]).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADNAN BAIG/Primary Examiner, Art Unit 2461